Citation Nr: 1543139	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a cervical spine compression fracture (cervical spine disability), from June 1, 2009.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1989 to November 1983 and from January 2006 to June 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, continued a 10 percent rating for cervical spine compression fracture.

This matter was previously before the Board in March 2013 and July 2014.  In March 2013, another Veterans Law Judge (VLJ) determined that, inter alia, a rating in excess of 10 percent for cervical spine disability was not warranted prior to February 24, 2009.  [The Veteran's subsequent appeal of the March 2013 Board decision to the Court of Appeals for Veterans Claims (Court) was limited to the issue of the rating assigned for a lumbar spine disability; he did not raise any argument with respect to the rating assigned, prior to February 24, 2009, for his cervical spine disability, and the appeal in that matter was dismissed in a November 2013 Court Order.  Thus, the matter of the rating for cervical spine disability prior to February 24, 2009, is no longer in appellate status.]  However, the Board noted that it was not clear whether the severity of the Veteran's cervical spine disability had stabilized following surgery and remanded the matter of the rating assigned for cervical spine disability from February 24, 2009, for further development, to include obtaining recent treatment records and affording the Veteran a VA examination.  

In the July 2014 Board decision it was noted that there appeared to be conflicting (interim) rating decisions on the matter in question.  Specifically, the record appeared to reflect a September 2013 rating decision, granting a 30 percent rating from February 24, 2009, and a November 2013 rating decision, granting a temporary 100 percent convalescent rating, through June 1, 2009, and assigning a 20 percent rating from June 2, 2009.  The matter was remanded for clarification of the adjudicative actions taken below, to include clarification of the rating assigned for other service-connected disabilities (to specifically include a right upper extremity disability) and for consideration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  [The July 2014 Board decision also granted a 10 percent initial higher, rating for the lumbar spine disability that was the subject of the October 2013 Joint Motion for Partial Remand and November 2013 Court Order.  That decision was not appealed, and the matter of the rating for a lumbar spine disability is not in appellate status.]

An April 2015 rating decision confirmed that a temporary total (100 %)  convalescent rating and entitlement to special monthly compensation (SMC) at the housebound rate were warranted through May 31, 2009, with a 30 percent rating assigned from June 1, 2009.  (The matter has been recharacterized, above, to reflect that the period prior to June 1, 2009, is no longer under consideration.)  [The April 2015 rating decision also granted a TDIU rating effective the day following separation from service.  Consequently, that matter is no longer on appeal.]  

One of the rating decisions (in November 2013) that prompted the Board's July 2014 remand ostensibly granted a temporary total (convalescence) rating and SMC at the housebound rate through (i.e., inclusive of) June 1, 2009.  The April 2015 rating decision granted such benefit through May 31, 2009, raising the issue of entitlement to such benefits for the month of June 2009.  

Upon review of the record, the Board found that the November 2013 rating decision and the associated November 2, 2013, supplemental statement of the case (SSOC) were never promulgated.  There is no notice of the rating decision (as there was with the September 2013 rating decision) to the Veteran (of the benefits awarded and of his appeal rights).  Furthermore, a November 12, 2013, note in the Veteran's VBMS (electronic) file indicates that the November 2013 rating decision was pulled because it conflicted with the (already promulgated) September 2013 decision.  The record contains an SSOC, dated November 12, 2013, that is consistent with the electronic note of that date and the September 2013 rating decision.  The record indicates that the Veteran (and his attorney) received a copy of the November 12, 2013, SSOC (i.e., that document was promulgated).  (See, December 2013 correspondence from the Veteran's attorney (requesting copies of evidence cited in the November 12, 2013, SSOC.))  

The Board finds that the November 2013 rating decision and November 2, 2013, SSOC were associated with the record in error and are not binding on VA as to any additional benefits owed the Veteran for the month of June 2009.  There is no evidence that the Veteran received either document.  See Sellers v. Shinseki, 25 Vet. App. 265 (2011) (noting that actual receipt of a rating decision satisfies the requirement that such decision be promulgated).  Furthermore, there is no evidence in the record that the Veteran received additional compensation pursuant to the (not promulgated) November 2013 rating decision, such that he would have acquired a reliance (property) interest in any such benefit.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014) (noting that a reliance interest is established when the Veteran receives notification and has begun to receive payment).  Consequently, the Board finds that the Veteran is not prejudiced by its finding that the November 2013 rating decision was never promulgated and has no binding effect on the matter of the rating to be assigned, from June 1, 2009, for the service-connected cervical spine disability.

The case is now assigned to the undersigned.  The Veteran's record is now in the jurisdiction of the St. Petersburg, Florida, RO.

While the Agency of Original Jurisdiction (AOJ) did not, as was directed in the Board's July 2014 remand, review the rating assigned for neurological impairment of the left upper extremity, that disability is separately rated and the rating is not now on appeal.  Therefore, the Board does not have jurisdiction over the matter, and it is again referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDING OF FACT

At no time from June 1, 2009 are the Veteran's residuals of a cervical spine compression fracture shown to have been manifested by unfavorable ankylosis of the entire cervical spine.

CONCLUSION OF LAW

From June 1, 2009 a rating in excess of 30 percent for residuals of a cervical spine compression fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5241 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  As noted above, the issue remaining on appeal is one of an increased rating.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran received Vazquez-Flores compliant notice in December 2008, and the matter was subsequently readjudicated in a July 2009 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues).

The Veteran's Social Security Administration records and identified pertinent treatment records have been secured.  The AOJ arranged for VA examinations in April 2009, April 2013, and February 2015.  The Board finds that the examination reports (cumulatively) contain sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board's March 2013 remand instructed the AOJ to determine whether the Veteran received any non-VA treatment for his cervical spine disability and to arrange for a VA examination to ascertain the severity of such disability.  In the July 2014 remand, the AOJ was instructed to clarify the rating assigned for the disability on appeal.  VA contacted the Veteran to determine whether he had received treatment from any non-VA providers; he responded that he had not.  (See October 2013 VA Form 27-0820, Report of General Information).  He was scheduled for April 2013 and February 2015 VA examinations.  The April 2015 rating decision clarified the rating currently assigned for the disability on appeal.  Consequently, the Board finds that its prior remand instructions were satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (regarding substantial compliance with the Board's remand instructions), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202   (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's residuals of a cervical spine compression fracture are rated under Code 5241 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A rating in excess of 40 percent requires unfavorable ankylosis of the entire spine.   38 C.F.R. § 4.71a.

As noted above, the Court dismissed the Veteran's appeal with respect to the period of time prior to February 24, 2009, and the Veteran has already been granted the maximum 100 percent rating, on a temporary basis, through May 31, 2009.  Therefore, the relevant period for consideration in this appeal begins June 1, 2009.

On April 2009 VA examination (prior to the time period in question), the examiner reviewed the clinical history of the Veteran's cervical spine compression fracture, including the February 2009 surgery.  The Veteran reported that he had not yet started physical therapy.  He also reported that his neck was still uncomfortable and that mobility had not returned to the presurgical state.  He reported constant pain of 4 out of 10 over the surgical site and pain with movement.  He reported fatigue with light yard work, soreness after repetitive motion, and stiffness after 5-10 minutes of any activity.  (Weakness and lack of endurance symptoms were reported with respect to the Veteran's upper extremities, which are separately rated; no relevant symptoms were reported with respect to the cervical spine.)  The Veteran reported flare-ups with bad weather, with severity of 5-6 out of 10, occurring once a day, and lasting a few hours.  The examiner noted that, although the Veteran walked with a cane, due to his (separately service connected) lower back disability, no assistance devices were required as a result of the cervical spine disability.  

On functional assessment, the Veteran reported difficulty getting into a car and bending his neck, buttoning a shirt, and looking down to see whether he had spilled something.  He was able to drive.  The examiner noted that the Veteran held his head erect (i.e., there was no unfavorable ankylosis) and somewhat stiffly.  There was a flattening of the cervical lordosis, but overall normal symmetry with appearance and spinal motion.  The surgical scar was evaluated as causing no functional impairment.  

Range of motion testing revealed.  Forward flexion limited to 15 degrees, extension limited to 40 degrees, left and right lateral flexion limited to 20 degrees, each, and left and right lateral rotation to 45 degrees, each.  There was pain at the end of all ranges of motion, and range of motion was noted to be limited by pain, as evidenced by mild guarding.  There was no gross evidence of spasm, weakness, tenderness, or postural abnormalities.  The overall level of functional impairment was assessed as moderate, but the examiner noted that the Veteran had not yet reached maximal (postsurgical) improvement.    

From June to August 2009, the Veteran received VA physical therapy for his cervical spine disability.  In June 2009, he reported pain of 0 out of 10 both pre and post treatment.  He reported some neck stiffness and an occasional stabbing pain between the shoulder blades.  He was able to perform the therapy exercises without pain.  He reported that some exercises make him light headed; the treatment provider noted that the Veteran was being treated for hypertension.  

In July 2009, the Veteran reported pain levels of 1-2 out of 10, with pain reported in his shoulders (i.e., not in his neck).  He was able to perform exercises without pain.  The treatment provider noted that the Veteran was moving his body instead of his neck, and instructed the Veteran to move his neck to prevent loss of active range of motion.  

In August 2009, the Veteran reported some continued neck stiffness, although improved.  The treatment provider evaluated the Veteran's range of motion to include cervical flexion to 30 degrees (noting an increase of 5 degrees over the course of 7 physical therapy sessions), right lateral flexion of 20 degrees (increase of 5 degrees), left lateral flexion of 25 degrees (increase of 10 degrees), right cervical rotation of 55 degrees (increase of 5) and left cervical rotation of 35 degrees.  The Veteran was assessed to have met the physical therapy goals and was discharged from the program. 

In 2010, the Veteran received physical therapy for another (separately rated) disability.  He reported that he was able to participate in activities such as yard work, washing his vehicle, moving a large laundry tub (May 2010 VA treatment records) and performing heavy lifting, such as putting air conditioners in windows and performing plumbing repairs, to include cutting and replacing pipes (June 2010 VA treatment records).  

On July 2010 VA scars and neurological examination, the Veteran reported symptoms affecting his (separately compensated) upper extremities.  He reported the ability to do yard work, cook, and drive.  He reported difficulty lifting objects heavier than 10 pounds and doing carpentry work.  Range of motion was not measured.  

An August 2010 VA mental health treatment record notes the Veteran's report that he tried to be active by working on carpentry projects at home and helping friends remodel their houses.  At that time, he denied experiencing pain.   A November 2010 VA treatment record notes his report that he regularly drove between Connecticut and Florida.  He was informed that he no longer needed to be followed by the pain clinic.  

On March 2012 VA new inpatient intake (after relocating) the Veteran denied current neck pain, but stated that neck pain was generally 3 out of 10.  Range of motion was noted to be sidebending and rotation left.  On initial VA psychology intake that same month, he reported chronic neck and back pain, currently at 3 of 10.  In July 2012, he stated that his pain level was well controlled, and in October 2012 he denied neck pain.  In March 2013 he reported back pain (i.e., not of the neck) of 6-7 out of 10.

On April 2013 VA examination, the Veteran reported daily neck pain that was worse with increased activity.  He did not report any flare-ups.  On range of motion testing, forward flexion was limited to 30 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 40 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 45 degrees; there was objective evidence of painful motion at the end of each range of motion.  The Veteran was unable to perform repetitive motion testing due to pain.  Function loss was noted to include less movement than normal, weakened movement, and pain on movement.  There was no evidence of guarding or muscle spasm.  There was no intervertebral disc syndrome of the cervical spine.  The Veteran regularly used a cane to assist with weight-bearing during ambulation.  The examiner noted that the Veteran's service-connected cervical spine disability would prevent him from performing any job that required heavy lifting.  

A January 2014 VA treatment record notes the Veteran's report of constant, sharp neck pain, 8 out of 10.  Range of motion was restricted to sidebending left and rotation left.  In July 2014, he reported neck stiffness and throbbing pain, aggravated by moving the wrong way.  The pain was described as 3 out of 10, alleviated by nothing. 

On February 2015 VA examination, the Veteran reported difficulty with forward flexion and (separately-compensated) neurological symptoms related to his upper and lower extremities.  He denied flare-ups related to his cervical spine, but reported functional loss/impairment of the cervical spine.  

On range of motion testing, forward flexion and extension were limited to 40 degrees, right and left lateral flexion was limited to 25 degrees, each, right lateral rotation was limited to 40 degrees, and left lateral rotation was limited to 30 degrees.  Pain was noted in all ranges of motion, causing functional loss.  The examiner noted that forward flexion was not smooth.  The Veteran was able to perform repetitive use testing, with no additional loss of function/range of motion.  The examiner determined that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  There was no evidence of pain on palpation or localized tenderness.  There was no evidence of spasm, but there was guarding resulting in abnormal spinal contour (described as mild kyphosis).  There was no spinal ankylosis.  IVDS of the cervical spine was noted, but there were no incapacitating episodes over the past 12 months.  There were no additional neurological abnormalities (beyond those addressed in the separate grants of compensation for disabilities of the bilateral upper and lower extremities.)  The examiner noted that the cervical spine disability, alone, would prevent a physical job, but not sedentary employment. 

The evidence of record for the time period in question reflects that the Veteran's forward flexion has ranged from 15 to 40 degrees, and there is no evidence of ankylosis.  Therefore, the Board finds that a schedular rating in excess of 30 percent for cervical spine disability is not warranted.  The Board acknowledges that, on April 2013 VA examination, the Veteran was unable to repeat range of motion testing due to pain.  However, to the extent that such limitation might be considered analogous to favorable ankylosis (i.e., 0 degrees of forward flexion), that level of disability is expressly contemplated in the schedular rating assigned, which encompasses favorable ankylosis.  There is no evidence in the record that suggests the Veteran's cervical spine disability is comparable to unfavorable ankylosis, which is required for a higher schedular rating under the Code assigned.
  
The Board has considered whether the Veteran would be entitled to a higher rating under a different Code.  The diagnostic codes specific to the spine are rated under the same criteria, with the exception of intervertebral disc syndrome, which can also be rated based on incapacitating episodes.  An increased rating under the formula for rating VDS requires incapacitating episodes having a duration of at least 4 weeks during a 12-month period.  

The Board notes that the February 2015 VA examiner diagnosed the Veteran with IVDS of the cervical spine.  However, the examiner noted that there had been no incapacitating episodes (which required bedrest prescribed by a physician and treatment by a physician) within the past 12 months.  There is no evidence in the Veteran's VA treatment records suggesting that he experienced any incapacitating episodes, as defined by the regulation, during the period under consideration, and the Veteran has not asserted that he experienced any such episodes.  Consequently, the Board finds that the Veteran would not be entitled to a higher rating under the formula for rating IVDS.

The Board has also considered whether referral of this issue for extraschedular consideration is indicated for any time period under consideration.  The Board notes that the schedular rating assigned is inclusive of favorable ankylosis (i.e., immobility), and thus contemplates limitation of movement, regardless of the symptoms precipitating such limitation, that is total.  (Unfavorable ankylosis would entitle the Veteran to a higher schedular rating and, as discussed above, is not shown.)  Therefore, the Board finds that the schedular criteria are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  As noted above, the Veteran has been assigned a TDIU rating throughout.


ORDER

A rating for residuals of a cervical spine compression fracture in excess of 30 percent from June 1, 2009, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


